        Case 3:18-cv-00023-SDD-EWD Document 183                       01/24/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE MIDDLE DISTRICT OF LOUISIANA

                                                         )
 ATCHAFALAYA BASINKEEPER,                                )
 LOUISIANA CRAWFISH PRODUCERS                            )
 ASSOCIATION-WEST, GULF                                  )
 RESTORATION NETWORK,                                    )
 WATERKEEPER ALLIANCE, and SIERRA                        )
 CLUB and its DELTA CHAPTER,                             )
                         Plaintiffs,                     )
            v.                                           )
                                                                  No. 3:18-cv-00023-SDD-EWD
                                                         )
                                                         )
 U.S. ARMY CORPS OF ENGINEERS,
                                                         )
                         Defendant,                      )
                                                         )
                           and                           )
 BAYOU BRIDGE PIPELINE, LLC, and                         )
 STUPP BROS., INC. D/B/A STUPP CORP.                     )
                                                         )
                          Intervenors-Defendants.        )
                                                         )


                   UNITED STATES ARMY CORPS OF ENGINEERS’
                 OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY



                                          INTRODUCTION

        Plaintiffs ask this Court to lift the stay of this case so that Plaintiffs may relitigate the

issue of their entitlement to preliminary relief. Plaintiffs’ motion is the latest in a series of

attempts to rush review of this case despite: (1) a rejection of their efforts to secure preliminary

relief by the Court of Appeals; (2) the Court finding good cause to issue a stay in this case; and

(3) previous agreements to a single round of merits briefing. Rec. Doc. 151. This Court should

deny Plaintiffs’ motion for at least three reasons. First, the Court’s general order staying all civil

litigation involving the United States is appropriate and necessary in light of the lapse of

appropriations for the United States Department of Justice (“Department”). Second, Plaintiffs


                                                    1
           Case 3:18-cv-00023-SDD-EWD Document 183                   01/24/19 Page 2 of 8



are not entitled to another bite at the apple, especially in light of the Fifth Circuit’s decision

denying preliminary relief, which is the law of the case and forecloses preliminary relief on their

claims. And third, another preliminary injunction briefing schedule, along with another

evidentiary hearing and argument, is wasteful and unnecessary given the posture of this case and

the ability of the parties to proceed to summary judgment once Congress appropriates funds for

the Department of Justice.

                                            ARGUMENT

           At the end of the day on December 21, 2018, the appropriations act that had been funding

the Department of Justice expired and appropriations to the Department lapsed. The Department

does not know when funding will be restored by Congress. Absent an appropriation, Department

of Justice attorneys are prohibited from working, even on a voluntary basis, except in very

limited circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342. This Court recognized that reality on December 28,

2018, when it issued a general order staying all civil litigation involving the United States as a

party pending a new appropriation for the Department of Justice. General Order 2018-21. As of

the date of the filing of this opposition, the Department of Justice remains unfunded, and the

Department of Justice attorneys representing the Corps in this litigation have all been placed on

non-pay, non-duty status.1 In sum, the concerns underlying this Court’s General Order remain

operative, and the Corps and Justice Department respectfully submit that this Court should

continue to hold this matter in abeyance until Congress restores funding to the Department of

Justice.


1
  Because Department of Justice counsel have been furloughed, and because this case has been
stayed, counsel have been statutorily prohibited from working on this case except in very limited
circumstances, such as responding to this motion. For example, Justice Department attorneys
have not been authorized to review Plaintiffs’ motion for summary judgment that they filed
despite this Court’s previously-issued General Order staying all deadlines in this action.
                                                   2
        Case 3:18-cv-00023-SDD-EWD Document 183                   01/24/19 Page 3 of 8



       In arguing that the Antideficiency Act, 31 U.S.C. § 1342, does not warrant a stay of this

action, Plaintiffs rely on recent decisions from courts that have not imposed a General Order

staying all cases as this Court did. Unlike those other courts, this Court has placed the burden of

persuasion on the party seeking to lift the stay—not the government. Moreover, the D.C. Circuit

law on this issue is unsettled. See Air Transp. Assoc. of Am. v. FAA, No. 18-1157, 2019 WL

190254, at *1 (D.C. Cir. Jan. 15, 2019) (J. Randolph, dissenting) (citing cases where stays were

granted and concluding that “[i]t is obvious that our circuit has not settled upon any principled

way of deciding these stay motions.”). The case on which Plaintiffs principally rely, Kornitzky

Group, LLC v. Elwell, only briefly analyzes the applicability of the “authorized by law”

exception in 31 U.S.C. § 1342 and assumes the continued operation of the Judicial Branch during

the furlough, see No. 18-1160, 2019 WL 138710, at *1 (D.C. Cir. Jan. 9, 2019), an assumption

called into question by the recent announcement from the Administrative Office of the United

States Courts that, absent a new appropriation, the Federal Judiciary will be unable to sustain

paid operations beyond February 1, 2019.

       Likewise, Plaintiffs’ reliance on the recent denial of a stay in Waterkeeper Alliance, Inc.

v. Wheeler is misplaced. No. 18-2230 (JDB) (D.D.C. Jan. 24, 2019). That decision also contains

scant analysis of the Antideficiency Act. Id. Importantly, that court did not require the

Department of Justice to engage in an extensive and expedited briefing and argument schedule

during a lapse in appropriations, but merely required Department counsel to confer with

plaintiffs on a briefing schedule and the compilation of an index. Id. (denying a stay but granting

a one-week extension in light of “the minimal resources required for defendants to meet pending

deadlines.”). Here, in contrast, Plaintiffs ask not only to lift the stay but—even more

egregiously—to force the Corps to respond to a de facto 65-page preliminary injunction

memorandum and accompanying extra-record declarations by February 4, 2019, a date little


                                                 3
        Case 3:18-cv-00023-SDD-EWD Document 183                     01/24/19 Page 4 of 8



more than a week away. See Pls.’ Proposed Order for Motion to Lift Stay, Rec. Doc. 180-2

(“any party that wishes to file an opposition to plaintiffs’ second motion for a preliminary

injunction do so on or before February 4, 2019”); Pls.’ Memo in Supp. of Second Mot. for

Prelim. Inj. 6, Rec. Doc. 179-1 (“For purposes of this [25-page] preliminary injunction motion,

Basinkeeper briefly summarizes its merits claims but refers the Court to its [40-page] summary

judgment brief for complete argument and administrative record citations.”).

        Further, Plaintiffs have already had their day in court on the issue of preliminary relief,

and this Court should not afford Plaintiffs another bite at the apple.2 This Court previously

concluded that Plaintiffs had not demonstrated a likelihood of success on the merits of their

claims relating to the Corps’ analysis of oil spill risks, and the Fifth Circuit found that Plaintiffs

had not demonstrated a likelihood of success on the other claims presented. See Atchafalaya

Basinkeeper v. U.S. Army Corps of Eng’rs, 310 F. Supp. 3d 707, 722-27 (M.D. La. 2018) (oil

spill claims), vacated on other grounds 894 F.3d 692 (5th Cir. 2018); id. at 698-703 (mitigation

claims); id. at 703-04 (cumulative impacts claim).

        Nothing has changed since the Fifth Circuit held that Plaintiffs are not entitled to a

preliminary injunction. Then, as now, work was proceeding in the basin. Then, as now,

Plaintiffs protested that, absent emergency relief, their interests would be irreparably harmed and

certain of their claims could be mooted. Against this same backdrop, the Fifth Circuit upheld the

Corps’ analysis, rejecting Plaintiffs’ claims under the highly deferential standard of the



2
  In addition to the reasons this Court should deny Plaintiffs’ motion explained infra and supra,
Plaintiffs’ latest request for preliminary relief presents as a thinly-veiled enforcement action, a
claim which is not pleaded and over which this Court has no jurisdiction. See, e.g., Heckler v.
Chaney, 470 U.S. 821, 837-38 (1985) (holding that “agency refusals to institute investigative or
enforcement proceedings” are unreviewable “unless Congress has indicated otherwise”); Gulf
Restoration Network v. McCarthy, 783 F.3d 227, 234 (5th Cir. 2015) (“For ‘[r]efusals to take
enforcement steps . . . the presumption is that judicial review is not available.’ While Congress
can trump this presumption, it must be explicit in doing so.” (citations omitted)).
                                                   4
        Case 3:18-cv-00023-SDD-EWD Document 183                    01/24/19 Page 5 of 8



Administrative Procedure Act. Id. The Fifth Circuit’s adjudication of those issues remains the

law of the case and is binding. See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877,

881 (5th Cir. 1993) (holding that decisions of law from the Circuit Court on interlocutory appeal

are binding on the District Court as law of the case); Gaala v. Brown, 460 F. App’x 469, 476

(5th Cir. 2012) (same).

       Plaintiffs had their opportunity to advance the claims of their choosing at the emergency

relief stage, and each of those claims was rejected as insufficient for preliminary relief by either

this Court or the Fifth Circuit. Courts should deny successive petitions that seek identical relief

as contrary to the longstanding presumption against piecemeal adjudication of claims:

       The Court shall not allow [plaintiff] to litigate this matter through piecemeal,
       seriatim motions requesting the same relief, especially when the information that is
       the basis for the successive motion was in [plaintiff’s] possession at the time of the
       filing of its first motion for preliminary injunction. This method of proceeding—
       which . . . likely would require another extensive evidentiary hearing—is vexatious
       and does a great disservice to the interests of [defendant] and the Court in the
       orderly conduct of this litigation. For these reasons, “parties ought to be ‘held to
       the requirement that they present their strongest case for [relief] when the matter is
       first raised.’”
Int’l Bus. Machs. Corp. v. Johnson, No. 09 Civ. 4826 (SCR), 2009 WL 2356430, at *2

(S.D.N.Y. Jul 30, 2009) (quoting Siemens Westinghouse Power Corp. v. Dick Corp., 219 F.R.D.

552, 554 (S.D.N.Y. 2004)). Plaintiffs are not entitled to piecemeal adjudication of successive

emergency motions, which are especially onerous to the Corps with Department of Justice

counsel furloughed.

       Plaintiffs’ attempts to secure piecemeal adjudication of their claims have been a recurring

theme of this litigation, and show no signs of abating. See Rec. Doc. 133 at 3 (expressing

Plaintiffs’ preference for piecemeal partial summary judgment motions). Plaintiffs appear to

desire a resolution of their current emergency preliminary injunction motion, in tandem with

what would amount to emergency summary judgment proceedings for the claims in the original

complaint due to the Department’s inability to address that motion during the lapse in

                                                  5
        Case 3:18-cv-00023-SDD-EWD Document 183                   01/24/19 Page 6 of 8



appropriations. Moreover, given that Plaintiffs’ motion for leave to amend the Complaint to add

additional claims remains pending, it appears that Plaintiffs would try yet again to obtain

preliminary relief and another round of summary judgment briefing thereafter. This approach

was specifically rejected by the Court at the October 2, 2018 status conference. See Rec. Doc.

151. If allowed here, Plaintiffs’ successive motions will result in hundreds of pages of additional

briefing, placing a substantial and unjustified burden on the Court and the Corps.

       As the Corps expressed at the October 2, 2018 status conference, successive partial

motions for summary judgment or preliminary relief are unnecessary and wasteful. Rather, the

Court should maintain the stay until funding is restored, and thereafter decide the pending

motion for leave to amend (Rec. Doc. 127) and the pending motion relating to extra-record

evidence (Rec. Doc. 157) and set a schedule for a single round of summary judgment briefing

consistent with the Court’s resolution of those motions. Counsel for the Corps will notify the

Court as soon as Congress has appropriated funds for the Department, minimizing the delay

caused by the lapse in appropriations to the extent possible. There is no reason for the Court or

the parties to engage in a second, hasty preliminary relief litigation under these circumstances.

See Ctr. for Marine Conservation v. Brown, 905 F. Supp. 383, 388 (S.D. Tex. 1995) (temporarily

denying motion for preliminary injunction because “the Court is not inclined to engage in

piecemeal, interlocutory resolution of this case when the case may be finally resolved in a

manner of months.”).

                                         CONCLUSION

       The time for rushed, emergency litigation has long since passed. Respectfully, this Court

should deny Plaintiffs’ motion to lift the stay and continue to hold this matter in abeyance

pending a new appropriation for the Department.




                                                 6
       Case 3:18-cv-00023-SDD-EWD Document 183        01/24/19 Page 7 of 8



Dated: January 24, 2019     Respectfully submitted,

                            BRANDON J. FREMIN
                            United States Attorney

                            /s/ Ellen Miletello Kinney
                            ELLEN MILETELLO KINNEY, LBN 34679
                            Assistant United States Attorney
                            777 Florida Street, Suite 208
                            Baton Rouge, Louisiana 70801
                            Telephone: (225) 389-0443
                            Fax: (225) 389-0561
                            E-mail: ellen.kinney@usdoj.gov

                            JEAN E. WILLIAMS
                            Deputy Assistant Attorney General
                            Environment and Natural Resources Division
                            United States Department of Justice


                            /s/ Heather E. Gange
                            HEATHER E. GANGE (DC Bar 452615)
                            Senior Attorney
                            United States Department of Justice
                            Environment and Natural Resources Division
                            Environmental Defense Section
                            P.O. Box 7611
                            Washington, D.C. 20044
                            Tel.: (202) 514-4206
                            Fax: (202) 514-8865
                            Email: heather.gange@usdoj.gov


                            JUDITH E. COLEMAN (DC 980382)
                            TYLER M. ALEXANDER (CA 313188)
                            Trial Attorneys
                            United States Department of Justice
                            Environment and Natural Resources Division
                            Natural Resources Section
                            P.O. Box 7611
                            Washington, D.C. 20004-7611
                            Tel: (202) 514-3553
                            Fax: (202) 305-0506
                            Email: Judith.Coleman@usdoj.gov
                                    Tyler.Alexander@usdoj.gov
                            Attorneys for U.S. Army Corps of Engineers



                                      7
       Case 3:18-cv-00023-SDD-EWD Document 183                  01/24/19 Page 8 of 8



                                CERTIFICATE OF SERVICE
       I hereby certify that, on January 24, 2019, a copy of the foregoing was filed through the

Court’s CM/ECF management system and electronically served on counsel of record.



                                                    .
                                                    /s/ Heather E. Gange
                                                    Heather E. Gange
                                                    Attorney for U.S. Army Corps of Engineers




                                                8
